Citation Nr: 0822027	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-36 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel







INTRODUCTION

The veteran served on active military duty from January 1945 
to November 1946.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Milwaukee, Wisconsin Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

There is no medical evidence of malaria or residuals of 
malaria.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.88b, Diagnostic Code 6304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to a 
compensable evaluation for malaria, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication of the veteran's 
claim, a September 2005 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter did not notify the veteran of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the veteran because the preponderance of the 
evidence is against a compensable evaluation for malaria.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to this claim.  
38 C.F.R. § 3.159(b)(1).  Additionally, the letter did not 
notify the veteran of the specific requirements to obtain a 
compensable rating for malaria, but informed the veteran that 
he must submit or request that VA obtain evidence that showed 
the worsening of his disability and notified him of the type 
of evidence available to show such worsening.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37, 43-44 (2008).  While the veteran 
was not provided with a letter notifying him of the criteria 
that must be satisfied for entitlement to an increased 
evaluation, the full text of the relevant diagnostic code was 
provided to the veteran in an August 2006 statement of the 
case.  See Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).  Accordingly, the Board finds that 
the veteran was supplied with information sufficient for a 
reasonable person to understand what evidence was needed.   
In the veteran's October 2005 statement, the veteran reported 
that his malaria has "increased more and more."  In 
statements from October 2005 and November 2006, the veteran 
described the impact of his symptoms on his daily life when 
he stated that he woke up at night with sweating that 
required him to change his clothing, and that he experienced 
fevers and dizziness.  Moreover, the veteran has been 
represented by a service organization throughout the appeal.  
Accordingly, any notice error was not prejudicial.

Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The veteran's VA examination report and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disabilty, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of any disability present.  38 C.F.R. 
§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Service connection for malaria was granted by an April 2003 
rating decision and a noncompensable evaluation was assigned 
under 38 C.F.R. § 4.88b, Diagnostic Code 6304, effective May 
31, 2002.  In August 2005, the veteran filed a claim for 
entitlement to an increased disability rating for malaria.  
The RO continued the noncompensable evaluation in a January 
2006 rating decision.  The veteran filed a notice of 
disagreement in April 2006.  The RO sent the veteran a 
statement of the case in August 2006.  The veteran filed an 
appeal in November 2006.

Diagnostic Code 6304, used in rating malaria, provides for a 
100 percent disability rating for active disease.  
Thereafter, the condition is to be rated based upon its 
residuals, such as liver or spleen damage.  See 38 C.F.R. § 
4.88b, Diagnostic Code 6304.  

In private medical records from July 2005, August 2005, and 
February 2006, the veteran reported episodes of night sweats, 
dizziness, light-headedness, and feeling weak in the knees.  
However, malaria and residuals of malaria were not diagnosed 
in these records.  An August 2005 private medical record 
noted a blood smear was negative for malaria.  Moreover, in a 
February 2006 private medical record, the examiner opined 
that the symptoms the veteran experienced are only expected 
with active malarial infection.  In a September 2005 VA 
examination for infectious, immune, and nutritional 
disabilities report, the examiner diagnosed malaria during 
World War II, without residuals.  A blood smear for malaria 
was negative.  The VA and private medical records did not 
demonstrate any liver or spleen disorder.  Accordingly, a 
compensable evaluation for malaria under Diagnostic Code 6304 
is not warranted.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  No other diagnostic codes are for application 
because the medical evidence of record does not demonstrate 
the presence of any other infectious disease, immune 
disorder, or nutritional deficiency.  See 38 C.F.R. § 4.88b, 
Diagnostic Codes 6300-6302, 6305-6354 (2007).  Accordingly, a 
compensable evaluation is not warranted under alternate 
Diagnostic Codes for residuals of malaria.

In a lay statement from November 2005, the veteran's employer 
reported an episode during which the veteran experienced high 
blood pressure and dizziness, and was pale, shaky and had 
difficulty standing and walking.  In a lay statement from 
December 2005, the veteran's daughter reported that he 
experienced episodes of high fevers and profuse sweating.  
The veteran asserted in August 2005, October 2005, and 
November 2006 statements that he had residuals of malaria, to 
include profuse sweating at night, fever, dizziness, and one 
episode of increased pulse.  He also stated that his 
"malaria ha[d] increased."  Although the veteran sought 
medical care for symptoms that he believed to be related to 
malaria, there is no medical evidence indicating that the 
symptoms are caused by malaria or residuals of malaria.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding 
that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  

The Board has also considered the issue of whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer the claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular scheduler standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluation in this case is adequate.  A compensable 
rating is provided for active malaria and residuals of 
malaria, but the medical evidence reflects that those 
manifestations are not present in this case.  In the absence 
of any additional factors, such as marked interference with 
employment or frequent periods of hospitalization, the RO's 
failure to consider referral of this issue for consideration 
of an extraschedular rating or failure to document its 
consideration did not prejudice the veteran.

The evidence of record does not warrant a compensable rating 
for malaria at any time during the period pertinent to this 
appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. 
App. at 510.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against a compensable evaluation for 
malaria, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for malaria is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


